DETAILED ACTION
Remarks
This office action is in response to the amendment under AFCP2.0 filed on 5/18/2021.
Claims 2, 10, and 17 have been cancelled.
The 35 U.S.C. 112a rejection to claims 2, 10 and 17 is withdrawn in view of Applicant’s amendment.
Claims 1, 9, 16, and 21-23 have been amended.
Claims 1, 3-9, 11-16 and 18-23 are allowed and re-numbered as 1-20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Qin (Qin et al., “Active Storage Framework for Object-based Storage Device”) discloses the limitation about receiving from a host application running within a host environment on a host device  a put command including an  object; installing the object in one or both of a media and a memory of a storage device accessible by an application programming interface (API) also stored in one or both of the media and the memory of the storage device; sending to the host application a message acknowledging completion of the put  command; receiving from the host application a watch command including identification of the object, at least one trigger event to initiate 
However, Qin does not explicitly disclose the limitation about the applet object which includes a set of key-value objects organized as a key and value structure to identify each of the key-value objects, a watch scope within a predetermined range of keys, and installing the applet object in one or both of the media and the memory of the storage device accessible by the active drive API to enable execution of the applet object within a controlled environment of the storage device.
Rajamony (Rajamony et al., US2004/0003043A1) discloses the limitation about loading/installing the applet object and using/watching to identify trigger event, executing and performing action.
However, Rajamony does not explicitly disclose the limitation about sending to the host application a message acknowledging completion of the watch applet command, and the applet object including the set of key-value objects organized as a key and value structure to identify each of the key-value objects, watch scope within a predetermined range of keys, and installing the applet object in one or both of the media and the memory of the storage device accessible by the active drive API to enable execution of the applet object within a controlled environment of the storage device.
 John (John et al., “Active Storage using Object-Based Devices”) discloses the limitation about sending to the host application a message acknowledging completion of 
However, John does not explicitly disclose the limitation about the applet object including the set of key-value objects organized as a key and value structure to identify each of the key-value objects, a watch scope within a predetermined range of keys, and installing the applet object in one or both of the media and the memory of the storage device accessible by the active drive API to enable execution of the applet object within a controlled environment of the storage device. 
Therefore, in view of the recited storage device including: “nonvolatile media; volatile memory; and an active drive application programming interface (API) stored in one or both of the media and the memory and executable to: receive from a host application running within a host environment on a host device a put applet command including an applet object, wherein the applet object includes a set of key-value objects organized as a key and value structure to identify each of the key-value objects; install the applet object in one or both of the media and the memory of the storage device accessible by the active drive API to enable execution of the applet object within a controlled environment of the storage device; send to the host application a message acknowledging completion of the put applet command; receive from the host application a watch applet command including identification of the installed applet object, a watch scope within a predetermined range of keys, at least one trigger event to initiate execution of the applet object, and at least one action to be taken responsive to the at least one trigger event; register the installed applet object as a watcher applet to execute responsive to detection of the at least one trigger event within the watch 
Consequently, claim 1 is allowed. Claims 3-8 and 21 are also allowed due to their dependency on allowable independent claim 1.

Further, in view of the recited method/steps for “receiving from a host application running within a host environment on a host device a put applet command including an applet object, wherein the applet object includes a set of key- value objects organized as a key and value structure to identify each of the key-value objects; installing the applet object in one or both of a media and a memory of a storage device accessible by an active drive application programming interface (API) to enable execution of the applet object within a controlled environment of the storage device, the active drive API also stored in one or both of the media and the memory of the storage device; sending to the host application a message acknowledging completion of the put applet command; receiving from the host application a watch applet command including identification of the installed applet object, a watch scope within a predetermined range of keys, at least one trigger event to initiate execution of the applet object, and at least one action to be taken responsive to the at least one trigger event; registering the 
Consequently, claim 9 is allowed. Claims 11-15 and 22 are also allowed due to their dependency on allowable independent claim 9.

Moreover, in view of the recited one or more memory device encoding computer-executable instructions for executing a computer process using an active drive application programming interface (API) comprising: “receiving from a host application running within a host environment on a host device a put applet command including an applet object, wherein the applet object includes a set of key- value objects organized as a key and value structure to identify each of the key-value objects; installing the applet object in one or both of a media and a memory of a storage device accessible by the active drive API to enable execution of the applet object within a controlled environment of the storage device, the active drive API also stored in one or both of the media and the memory of the storage device; sending to the host application a message acknowledging completion of the put applet command; receiving from the host 
Consequently, claim 16 is allowed. Claims 18-20 and 23 are also allowed due to their dependency on allowable independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bouchard et al., (US8196101B1) discloses a method invoking and using GET command in a computing environment by using a reach command;
Chan et al., (US8196101) discloses a method for using applet and PUT command.
Xie et al., ("Design and Evaluation of Oasis: An Active Storage Framework based on TIO OSD Standard") discloses an active storage framework based on ODS standard including commands (CREATE, WRITE, REMOVE and LIST) to manage function objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192